  Case: 4:20-cv-01537-RWS Doc. #: 7 Filed: 02/12/21 Page: 1 of 9 PageID #: 25




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

TERRY GLENN HEMINGWAY, JR.,                         )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )           No. 4:20-cv-01537-RWS
                                                    )
DALE GLASS, et al.,                                 )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

        This matter comes before the Court on the motion of plaintiff Terry Glenn Hemingway, Jr.

for leave to commence this civil action without prepayment of the required filing fee. (Docket No.

3). Having reviewed the motion and the financial information submitted in support, the Court has

determined that plaintiff lacks sufficient funds to pay the entire filing fee, and will assess an initial

partial filing fee of $13.83. See 28 U.S.C. § 1915(b)(1). Additionally, for the reasons discussed

below, the Court will order plaintiff to file an amended complaint.

                                       28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
   Case: 4:20-cv-01537-RWS Doc. #: 7 Filed: 02/12/21 Page: 2 of 9 PageID #: 26




payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10.00,

until the filing fee is fully paid. Id.

        In support of his motion for leave to proceed in forma pauperis, plaintiff submitted a copy

of his certified inmate account statement. (Docket No. 4). The account statement shows an average

monthly deposit of $69.17. The Court will therefore assess an initial partial filing fee of $13.83,

which is 20 percent of plaintiff’s average monthly deposit.

                                   Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must “accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Barton v. Taber, 820

F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73

(8th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to “accept as true any legal conclusion couched as a factual allegation”).

        When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the



                                                  2
  Case: 4:20-cv-01537-RWS Doc. #: 7 Filed: 02/12/21 Page: 3 of 9 PageID #: 27




plaintiff’s complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004) (stating that federal courts are not required to “assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint”). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff is a pretrial detainee currently incarcerated at the St. Louis City Justice Center

(SLCJC) in St. Louis, Missouri. (Docket No. 1 at 2). He brings this action pursuant to 42 U.S.C. §

1983, naming Commissioner Dale Glass, Superintendent Adrian Barnes, Unit Manager Warren

Thomas, Officer Cortez Hagler, and the SLCJC as defendants. (Docket No. 1 at 1-3). Plaintiff does

not indicate the capacity in which Commissioner Glass, Superintendent Barnes, Unit Manager

Thomas, or Officer Hagler are sued.

       In the “Statement of Claim,” plaintiff asserts that he was assaulted and threatened in the “4

Charlie Dayroom” of the SLCJC on August 12, 2020. (Docket No. 1 at 3). According to plaintiff,

Officer Hagler “physically assaulted him,” an “assault that was recorded by the institution.”

(Docket No. 1 at 4). Plaintiff states he “suffered minor injuries,” including a “busted lip and

swelling to the face.” (Docket No. 1 at 3-4). Though his injuries were minor, plaintiff claims that

he suffered a “deliberate violation to [his] constitutional protections.” (Docket No. 1 at 4). He




                                                 3
  Case: 4:20-cv-01537-RWS Doc. #: 7 Filed: 02/12/21 Page: 4 of 9 PageID #: 28




further states that following the assault, he was “deliberately” punished by the SLCJC by placing

him on “assault status” and “administrative segregation status as punishment.”

       As a result, plaintiff is requesting $100,000,000 in damages, and for the SLCJC to be shut

down. (Docket No. 1 at 5).

                                             Discussion

       Plaintiff brings this civil action pursuant to 42 U.S.C. § 1983, alleging that he was assaulted

by a correctional officer at the SLCJC. Having reviewed the complaint, the Court has determined

that it is subject to dismissal. However, rather than dismissing this action outright, plaintiff will be

directed to file an amended complaint.

   A. Deficiencies in Complaint

       Plaintiff’s complaint is deficient and subject to dismissal. First, his claim against the

SLCJC fails because a jail is not a suable entity. See Owens v. Scott Cty. Jail, 328 F.3d 1026, 1027

(8th Cir. 2003) (stating that “county jails are not legal entities amenable to suit”); and Ketchum v.

City of West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992) (stating that “departments or

subdivisions” of local government are not “juridical entities suable as such”). Even if the City of

St. Louis was to be substituted as the proper party defendant, plaintiff has not alleged a municipal

liability claim. See Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018) (recognizing “claims

challenging an unconstitutional policy or custom, or those based on a theory of inadequate training,

which is an extension of the same”).

       With regard to Commissioner Glass, Superintendent Barnes, Unit Manager Thompson, and

Officer Hagler, plaintiff has not indicated the capacity in these defendants are sued. As such, the

complaint is interpreted as including only official capacity claims. See Baker v. Chisom, 501 F.3d

920, 923 (8th Cir. 2007). In an official capacity claim against an individual, the claim is actually



                                                   4
  Case: 4:20-cv-01537-RWS Doc. #: 7 Filed: 02/12/21 Page: 5 of 9 PageID #: 29




“against the governmental entity itself.” See White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017).

Because these defendants are employed by the City of St. Louis, the official capacity claims are

treated as being made against St. Louis itself. However, as noted above, plaintiff has not presented

a municipal liability claim.

        For all these reasons, plaintiff’s complaint is deficient and subject to dismissal. However,

because he is proceeding pro se, he will be allowed to file an amended complaint according to the

instructions set forth below.

    B. Amendment Instructions

        Plaintiff should type or neatly print his amended complaint on the Court’s civil rights form,

which will be provided to him. See E.D. Mo. L.R. 2.06(A) (“All actions brought by self-

represented plaintiffs or petitioners should be filed on Court-provided forms”). If the amended

complaint is handwritten, the writing must be legible. In the “Caption” section of the Court-

provided form, plaintiff should clearly name each and every party he is intending to sue. See Fed.

R. Civ. P. 10(a) (“The title of the complaint must name all the parties”). If there is not enough

room in the caption, plaintiff may add additional sheets of paper. However, all the defendants must

be clearly listed. Plaintiff should fill out the complaint form in its entirety.

        In the “Statement of Claim” section, plaintiff should provide a short and plain statement of

the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be “limited as far as practicable to a

single set of circumstances.” See Fed. R. Civ. P. 10(b).

        The amended complaint should only include claims that arise out of the same transaction

or occurrence. In other words, plaintiff should only include claims that are related to each other.




                                                   5
  Case: 4:20-cv-01537-RWS Doc. #: 7 Filed: 02/12/21 Page: 6 of 9 PageID #: 30




See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant and set forth

as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a).

         In structuring his amended complaint, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should write a short and plain

statement of the factual allegations supporting his claim against that specific defendant. If plaintiff

is suing more than one defendant, he should follow the same procedure for each defendant.

         Plaintiff must specify whether he intends to sue each defendant in an official capacity, an

individual capacity, or both. The failure to sue a defendant in his or her individual capacity may

result in the dismissal of that defendant.

         If plaintiff is suing a defendant in an individual capacity, he is required to allege facts

demonstrating the personal responsibility of the defendant for harming him. See Madewell v.

Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (stating that § 1983 liability “requires a causal link

to, and direct responsibility for, the deprivation of rights”). Furthermore, the Court emphasizes

that the “Statement of Claim” requires more than “labels and conclusions or a formulaic recitation

of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir.

2017).

         If plaintiff is suing multiple defendants, it is important that he establish the responsibility

of each separate defendant for harming him. That is, for each defendant, plaintiff must allege facts

showing how that particular defendant’s acts or omissions violated his constitutional rights. It is

not enough for plaintiff to make general allegations against all the defendants as a group. Rather,

plaintiff needs to provide the role of each named defendant in this case, in order that each specific

defendant can receive notice of what he or she is accused of doing. See Topchian v. JPMorgan




                                                   6
  Case: 4:20-cv-01537-RWS Doc. #: 7 Filed: 02/12/21 Page: 7 of 9 PageID #: 31




Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a

complaint “is to give the opposing party fair notice of the nature and basis or grounds for a claim”).

       Plaintiff is warned that the filing of an amended complaint completely replaces the

original complaint. This means that claims that are not re-alleged in the amended complaint will

be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928

(8th Cir. 2005) (“It is well-established that an amended complaint supercedes an original complaint

and renders the original complaint without legal effect”).

       After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C. §

1915. Plaintiff’s failure to make specific factual allegations against a defendant will result in the

dismissal of that defendant. If plaintiff fails to file an amended complaint on a Court-provided

form within thirty days in accordance with the instructions set forth herein, the Court will dismiss

this action without prejudice and without further notice to plaintiff.

   C. Motion to Appoint Counsel.

       Plaintiff has filed a motion to appoint counsel. (Docket No. 2). In civil cases, a pro se

litigant does not have a constitutional or statutory right to appointed counsel. Ward v. Smith, 721

F.3d 940, 942 (8th Cir. 2013). Rather, a district court may appoint counsel in a civil case if the

court is “convinced that an indigent plaintiff has stated a non-frivolous claim…and where the

nature of the litigation is such that plaintiff as well as the court will benefit from the assistance of

counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether to

appoint counsel for an indigent litigant, a court considers relevant factors such as the complexity

of the case, the ability of the pro se litigant to investigate the facts, the existence of conflicting

testimony, and the ability of the pro se litigant to present his or her claim. Phillips v. Jasper Cty.

Jail, 437 F.3d 791, 794 (8th Cir. 2006).



                                                   7
  Case: 4:20-cv-01537-RWS Doc. #: 7 Filed: 02/12/21 Page: 8 of 9 PageID #: 32




       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. In particular, the Court is not convinced that plaintiff has stated a non-

frivolous claim, or that plaintiff or the Court will benefit from the assistance of counsel. The Court

will entertain future motions for appointment of counsel as the case progresses, if appropriate.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket No. 3) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $18.83 within

thirty (30) days of the date of this order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel (Docket

No. 2) is DENIED at this time.

       IT IS FURTHER ORDERED that the Clerk of Court shall send to plaintiff a copy of the

Court’s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the Court-

provided form within thirty (30) days of the date of this order, in accordance with the instructions

set forth above.

       IT IS FURTHER ORDERED that if plaintiff fails to file an amended complaint on the

Court-provided form within thirty (30) days of the date of this order, this action will be dismissed

without prejudice and without further notice.




                                                  8
  Case: 4:20-cv-01537-RWS Doc. #: 7 Filed: 02/12/21 Page: 9 of 9 PageID #: 33




       IT IS FURTHER ORDERED that upon receipt of the amended complaint, the Court will

review it pursuant to 28 U.S.C. § 1915.

       Dated this 12th day of February 2021.



                                                   _______________________________
                                                   RODNEY W. SIPPEL
                                                   UNITED STATES DISTRICT JUDGE




                                               9
